 I   David J. Kaminski (CA SBN 128509), pro hac vice
     kaminskid@cmtlaw.com
 2
     J. Grace Felipe (CA SBN 190893), pro hac vice
     felipeg@cmtlaw.com
 J
     CARLSON & MESSER LLP
 4
     5901 W. Century Boulevard, Suite 1200
     Los Angeles, Californi a 90045
 5
     Telephone : (3 l0) 242-2200
     Facsimile: (3 1 0) 242-2222
 6
     Attorneys for D efendant,
 7   ALLIED COLLECTION SERVICES, INC.
 8


 9
                                         UNITED STATES DISTRICT COURT
                                                DISTRICT OF'NEVADA
l0

ll
t2   Abilio Hernandez,                                      Case   No.:   2: 1 9-cv-00291   -JCM-VCF

13
                                 Plaintiff,                 JOINT STIPULATION AND ORDER TO
t4
                                                            EXTEND DISCOVERY DEADLINES
              vs.                                           (Second Request)
t5
     Allied Collection Services, Inc.,
l6

t7
                              Defendant.

l8

t9

20
                     Plaintiff Abilio Hernandez ("Plaintiff') and Defendant Allied Collection Services, Inc.
2l
     ("Defendant") (Plaintiff and Defendant are hereinafter collectively referred to as 'othe Parties"),
22


23   by and through their respective counsel, hereby stipulate to modifu the Court's Scheduling Order,

24   ECF No. 27,to extend the following deadlines by approximately three months:
25
                     1.     The last date to complete discovery is continued from November 7, 2019 to
26
     January 20,2020;
27

28




     {00123983;1 }
                                                                                                         Stipulation
                                                                                  Case No. 2: 19 -cv -0029 I -JCM-VCF
 I
                 2.         The last date to file dispositive motions is continued from December 6,2019,to

2    March 6,2020;and

J                3.         The last date to file the proposed joint pretrial order from January 6,2020, to
4
     April 6,2020.
5


6                Pursuant to LR 26-4, goodcause exists to amend the Scheduling Order. The Parties have

 7
     been diligent in propounding discovery. Furthermore, Plaintiff has already taken Defendant's
 8
     deposition under Rule 30(b)(6) and Defendant has taken Plaintiffs deposition. Plaintiff intends
 9
     to depose a fact witness and possibly re-open the deposition of Defendant. The Parties                            also
l0

11
     disclosed experts. Due to conflicting schedules various witnesses and the Parties' counsel, the

t2   Parties are unable to complete outstanding depositions by the current Discovery Cut-off Date                        of
13
     November            7,2019.      Furthermore, due     to holidays and previously scheduled personal               and
l4
     business matters, the Parties request that discovery and related dates be extended                  until after the
l5
     new year.
l6

l7                   Additionally, the Parties are actively engaged in discussions that may potentially resolve

l8   this case.
t9
                     This request for extension of deadlines is made specifically in this fee-shifting matter
20
     since depositions and experts are a significant expense. The Parties therefore seek to extend the
2l
     discovery deadlines by approximately 90 days.
22


23                   Pursuant to   LR 26-4(a),Plaintiff   has propounded written discovery requests on Defendant

24   and has taken Defendant's Rule 30(b)(6) deposition. Defendant has propounded written discovery
25
     requests and has taken            Plaintiffs deposition.
26
                     Pursuant to LR 26-4(d),the Parties propose the following discovery schedule:
27


28
                     (1)    Last date to complete discovery: January 20,2020;




     {00123983;l }                                              2                                        Stipulation
                                                                                   Case No. 2:19 -cv -00291 -JCM-VCF
I
                 (2)       Last date to file dispositive motions: March 6,2020; and

2                (3)       Last date to file the proposed joint pretrial order: April 6, 2020.

J
          For these reasons, the Parties jointly request that this Court modiff the Scheduling Order to
4

     provide an additional 90 days to complete discovery, and the in the ordinary course file
5


6    dispositive motions, and the proposed joint pretrial order as described in the proposed timeline

7
     above.
8
                 This is the Parties' second request for an extension of these deadlines.
 9
     DATED this 4th day of November 2019.
10


ll   Respectfully submitted,

12
     KAZEROUNT LAW GROUP, APC
13


t4   By: /s/ Gustavo
                     Gustavo Ponce, Esq.
l5                   6069 South Fort Apache Road, Suite 100
                     Las Vegas, Nevada 89148
l6               Attorneys for Plaintiff
t7

t8   CARLSON & MESSER LLP
t9
     By: /s/ David Kaminski
20          David Kaminski, Esq.
            5901 W. Century Boulevard, Suite 1200
2l          Los Angeles, California 90045
            Attorneys for Defendant Allied Collection Services, Inc.
22


23


24


25


26


27


28




     {00123983;1 }                                        -t                                           Stipulation
                                                                                 Case No. 2:19 -cv -0029 I -ICM-VCF
I                                                            ORDER
                IT IS I{EREBY ORDERED that the Order, ECF No. 27, is modifred to extend                                         the
2


J    discovery deadlines as follows:

4                   (l)   Last date to complete discovery: January 2012020;
5
                    (2) Last date to file dispositive motions: March 6'2020;
6
                    (3) If dispositive motions are filed, the deadline for filing the joint pretrial order will
7

                          suspended    until 30 days after the decision on the dispostive motions or further court
8


9                         order, and

l0                  (4) If no dispositive motions are filed, the last date to file the proposed joint pretrial
1l
                          order:   April 6,2020.
t2

l3
                                                              IT IS SO ORDERED
l4

l5

t6
                                                              UNITED STATES MAGISTRATE JUDGE
t7                                                                   November 15, 2019
                                                              Dated:
l8

t9

20


2t

22


23


24


25


26


27

28




     (00123983;ll                                             4                                                   Stipulation
                                                                                    Case   No. 2:19   -cv -0029   l -JCM-VCF
                              CERTIFICATE OF SERVICE
 I
                 I HEREBY CERTIFY pursuant to Rule 5 of the Federal Rules                    of    Civi
2
     Procedure that on November 6,2019, the foregoing stipulation was filed and served viz
3
     CM/ECF to all parties appearing in this case.
4


5
                                              CARLSON & MESSER LLP
6


 7                                            Bv: /s/ David Kaminski
                                              David Kaminski, Esq.
 8
                                              5901 W. Century Blvd., Suite 1200
                                              Los Angeles, CA 90045
 9


l0

11


12


l3

l4

l5

16


l7

18


t9

20

2l

22

23


24

25


26

27

28




     {00123983;l }                            5                                      Stipulation
                                                                 Case No. 2: l9-cv-00291-JCM-VCF
